DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/05/2021 has been entered.
 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/05/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mittelstadt et al. (US PGPUB No. 2015/0019583; Pub. Date: Jan. 15, 2015) in view of Munro et al. (US Patent No. 9,141,65; Date of Patent: Sep. 22, 2015) and Tarin (US PGPUB No. 2008/0059482; Pub. Date: Mar. 6, 2008).
Regarding independent claim 1,
Mittelstadt discloses a system comprising: a processor; a memory storing a column ordering framework, for actuation by the processor, the column ordering framework comprising: a workload manager module configured to receive a plurality of query statistics associated with received queries for a data storage table; See FIG. 2 and Paragraph [0040], (Disclosing a method for matching sort sequences of queries and objects in a database system. FIG. 2 illustrates a schematic 100 wherein the system comprises a processor 204, and memory 206 comprising a DBMS 212 and query modifier 214, i.e. a workload manager module. Query modifier 214 is an application configured to allow weighted queries to use weight indexes stored in the database.).
process the received plurality of query statistics; See Paragraph [0040], (The query modifier analyzes a session attribute of a query in order to determine a sort sequence for the query, i.e. processing a received plurality of query statistics.).
and weight the received queries based on the processed query statistics; See Paragraph [0040], (The query modifier may also determine that a user/group of users have submitted a number of non-shared weight queries that exceed a predetermined threshold, i.e. weighing received queries based on query statistics.).
a user preference module configured to receive and process user preference inputs regarding the data storage table; See Paragraph [0009], (User-submitted queries specify a session attribute that identifies which sort sequence should be used to process the query, i.e. receiving user preference inputs regarding the database tables being queried.). Note 0041] wherein a plurality of client computers 250 each comprising are used to access the database via DB interfaces 260 with may be a command line interface, program interface, web interface, etc., i.e. a user preference module.).
Mittelstadt does not disclose a hardware simulator module configured to: receive data related to hardware components of the data storage table; process the received hardware data;
and calculate, from the processed hardware data, a seek cost for processing queries on the data storage table; 
Munro discloses a hardware simulator module configured to: receive data related to hardware components of the data storage table; process the received hardware data; See Col. 2, lines 29-35, (Disclosing a system for intelligently optimizing search system resource usage and performance. The method includes a query destination optimizer configured to combine optimization data about queries and the capabilities and performance of different query processing systems. Optimization data includes data about performance including cost, response time, latency, accuracy of results, recency of data, etc., i.e. hardware data.).
and calculate, from the processed hardware data, a seek cost for processing queries on the data storage table; See Col. 5, lines 26-29 & 50-53, (A query experiment engine component is configured to experiment with or evaluate performance of data stores using performance data including cost, latency and/or accuracy, i.e. a cost of executing a query is equivalent to a seek cost for processing queries on a data storage table.).
Mittelstadt and Munro are analogous art because they are in the same field of endeavor, query optimization. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Mittelstadt to include the method of analyzing query performance relating to hardware as described by Munro. Col. 6, lines 25-28 of Munro disclose that the method of query optimization can improve performance for specialized data stores by pre-sorting data during query processing in order to eliminate the time and access cost to sort data.
Mittelstadt-Munro does not disclose an order generating module configured to receive the weighted queries, the processed user preference inputs, and the calculated seek cost; 
and determine a new column order for reordering the data storage table based at least in part on the weighted queries, the processed user preference inputs, and the calculated seek cost.  
Tarin discloses an order generating module configured to receive the weighted queries, the processed user preference inputs, and the calculated seek cost; See Paragraph [0081], (Disclosing a method of optimizing columnar storage given query characteristics and disk space constraints. The method includes performing storage optimization by identifying a hierarchical ordering of columns, i.e. an order generating module.). See Paragraph [0083]-[0084], (The method achieves clustered access to requested columns in order to decrease the number of seeks and/or the amount of data transferred during query processing. Wherein clustered access is a method of ordering columns that uses user input queries, i.e. user preference inputs and weighted queries, and hardware characteristics such as a number of seeks and amount of data processed by I/O and CPU components, i.e. calculated seek costs.).
and determine a new column order for reordering the data storage table based at least in part on the weighted queries, the processed user preference inputs, and the calculated seek cost. See Paragraph [0083]-[0084], (The method achieves clustered access to requested columns in order to decrease the number of seeks and/or the amount of data transferred during query processing. Wherein clustered access is a method of ordering columns that uses user input queries, i.e. user preference inputs and weighted queries, and hardware characteristics such as a number of seeks and amount of data processed by I/O and CPU components, i.e. calculated seek costs.).
Mittelstadt, Munro and Tarin are analogous art because they are in the same field of endeavor, query optimization. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Mittelstadt-Munro to include the method of optimizing column by reorganizing columns according to hardware data as described by Tarin. Paragraph [0083] of Tarin discloses that this method reduces I/O and CPU time proportionally to the decreased number of seeks and/or data transferred during query processing. Therefore the resulting improvement would be the optimized usage of processing resources.

Regarding dependent claim 2,
	As discussed above with claim 1, Mittelstadt-Munro-Tarin discloses all of the limitations.
Mittelstadt further discloses the step wherein the query statistics comprises at least one of: a frequency of a query; a list of the columns accessed for the query; a time stamp for the query; or a seek cost for the query. See Paragraph [0010], (Disclosing an example query that specifies selecting data from a column "Firstname" having a value "Bob", i.e. a list of columns accessed for the query.).

Regarding dependent claim 13,
	As discussed above with claim 1, Mittelstadt-Munro-Tarin discloses all of the limitations.
Mittelstadt further discloses the step wherein the received query statistics include a number of columns accessed. See Paragraph [0010], (Disclosing an example query that specifies selecting data from a column "Firstname" having a value "Bob", i.e. a list of columns accessed for the query.).

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mittelstadt in view of Munro and Tarin as applied to claim 1 above, and further in view of Eberhard et al. (US Patent Number: 6,003,022; Date of Patent: Dec. 14, 1999).
Regarding dependent claim 3,
	As discussed above with claim 1, Mittelstadt-Munro-Tarin discloses all of the limitations.
	Mittelstadt-Munro-Tarin does not disclose the step wherein the column ordering framework further comprises a system setting module configured to receive system settings related to the data storage table.
	Eberhard discloses the step wherein the column ordering framework further comprises a system setting module configured to receive system settings related to the data storage table. See FIG. 2C, (Illustrating a user interface where users provide a variety of Table Definition data, i.e. a system setting module configured to receive settings related to storage tables.).
	Mittelstadt, Munro, Tarin and Eberhard are analogous art because they are in the same field of endeavor, query optimization. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Mittelstadt-Munro-Tarin to include the method of providing table definition data as disclosed by Eberhard. Doing so would allow users to define table performance based on a DASP type as described in Col. 8, lines 14-20 of Eberhard.
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dickie et al. (US PGPUB No. 2015/0347426; Pub. Date; Dec. 3, 2015) in view of Eberhard et al. (US Patent Number: 6,003,022; Date of Patent: Dec. 14, 1999).
Regarding independent claim 4,
	Dickie discloses a computer-implemented method, comprising: ascertaining a first order for columns of a data storage table, the data storage table being stored on a hardware component and comprising a plurality of columns; See FIG. 4A and Paragraph [0049], (FIG. 4 illustrating steps for query processing including step 405 of selecting a set of unordered data record which may be sorted according to data fields, i.e. a first order for column of a data storage table. ). See Paragraph [0019], (Fields of the unordered set of data records are prioritized based on a performance metric for accessing data stored in a column-oriented compressed database, i.e. a data storage table stored on a hardware component and comprising a plurality of columns.).
receiving statistics associated with one or more received queries for the data storage table; See FIG. 4A and Paragraph [0049], (FIG. 4A illustrating steps for query processing including step 425 of collecting performance metrics and statistics, i.e. received statistics associated with one or more queries for columns of data tables.).
determining a first cost for the one or more received queries based at least in part on the received statistics; See Paragraph [0019], (Prioritizing data fields is based on a cost function associated with a performance metric.). See Paragraph [0048], (Statistics may be used to assess computational cost of running queries against a column(s), i.e. a cost model that makes use of receives statistics for query processing).
receiving a user preference associated with the one or more received queries; See Paragraph [0057], (Users may determine global ordering for records via "ORGANIZE BY" and/or insertion order, i.e. a user preference associated with queries. Note [0058] where sort order is associated with  performance in query execution.).
determining a second order for reordering columns of the data storage table, the second order having a lower cost than the first cost. See Paragraph [0045], (Sort order is determined based on the read frequency for a column or combination of columns, i.e. columns of the two related columns. Combinations of columns with high read frequency are assigned a higher priority for sorting to and compressing to minimize memory required to store compressed data of that column, i.e. memory required is a hardware resource cost. Columns with lower priority are reordered in a manner that is less optimal than higher priority columns/combinations and may require more memory to store. Note [0044] where assigning priority is further based on improving compression for columns compared to the original order, i.e. a previous order. Therefore, the sort orders of high priority combinations have lower memory requirements, i.e. the new order is less than the hardware resource cost of columns in a different or original order.) The examiner notes that a sort order is a reordering of columns.
and being based on the user preference and the obtained hardware data; See Paragraph [0057], (Users may determine global ordering for records via "ORGANIZE BY" and/or insertion order. Note [0058] where sort order is associated with  performance in query execution, i.e. sort orders are determined by the user preference (the ORGANIZE BY clause) and hardware data (read frequency as described in [0045]).)  The examiner notes that the hardware data of Dickie is not disclosed as being “associated with the hardware component storing the data storage table;”
and applying the second order to reorder the columns of the data storage table. See Paragraph [0055], (The selected high priority sort field(s) are used to sort data records based on said sort field(s), i.e. the new column order is applied to data records, i.e. a second plurality of columns.). See Paragraph [0056], (Compressed data may be deleted and reinserted in a particular sort order, i.e. the second plurality of columns is added to the storage table following the determination of a new sort order.).
Dickie does not disclose obtaining hardware data associated with the hardware component storing the data storage table; 
	Eberhard discloses obtaining hardware data associated with the hardware component storing the data storage table; See Col. 17, lines 9-17, (The REORG utility determines a CPU time, I/O time and elapsed time for the storage device performing the utility, i.e. obtaining hardware data associate with the hardware component storing the tables.).
Dickie and Eberhard are analogous art because they are in the same field of endeavor, methods and systems for optimizing storage operations. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Dickie to include step of gathering hardware data used by the REORG utility of Eberhard. Dickie and Eberhard both disclose functions for reordering storage table data using a variety of parameters; Eberhard's method includes an analysis of hardware data in order to determine a cost for performing the reordering operation. The hardware analysis of Eberhard would allow the reordering function to consider hardware characteristics in order to provide a more optimized sort order.

Claim 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dickie in view of Eberhard as applied to claim 4 above, and further in view of Hong et al. (US PGPUB No. 2011/0213766; Pub. Date: Sep. 1, 2011).
Regarding dependent claim 5,
As discussed above with claim 4, Dickie-Eberhard discloses all of the limitations.
Dickie-Eberhard does not disclose the step wherein determining the second order for columns of the data storage table is based at least in part on the one or more received inputs.
	Hong discloses the step wherein determining the second order for columns of the data storage table is based at least in part on the one or more received inputs. See Table 5, (User-provided overrides specify sort orderings, encoding or segmentation properties of a candidate projection, i.e. user preference inputs influence the filtering process.).
Dickie, Eberhard and Hong are analogous art because they are in the same field of endeavor, optimizing storage operations. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Dickie-Eberhard to include the sort order overrides disclosed by Hong. Doing so would allow users to further influence sorting of columns according to preference or requirements. The resulting improvement would be the added flexibility provided by the user-selected overrides.

Regarding dependent claim 6,
As discussed above with claim 4, Dickie-Eberhard discloses all of the limitations.
Dickie-Eberhard does not disclose the step wherein the reordered data storage table comprises: the data storage table configured in the first column order; and data added subsequent to a determination of the second order for columns of the data storage table configured in the second column order.
	Hong discloses the step wherein the reordered data storage table comprises: the data storage table configured in the first column order; and data added subsequent to a determination of the second order for columns of the data storage table configured in the second column order. See FIG. 3 and Paragraph [0095], (Step 308 comprising appending one or more columns relating to a projection, i.e. the second column order, to the initial sort order of a table T, the table configured in the first column order.). See Paragraph [0098], (At step 310, the sort column list, i.e. the reordered data storage table, has been selected following the appending steps 306 and 308.).
	Dickie, Eberhard and Hong are analogous art because they are in the same field of endeavor, optimizing storage operations. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Dickie-Eberhard to include the sort order analysis disclosed by Hong. Doing so would allow the system to generate reordered columns by appending the required columns based on projections as opposed to re-creating a table in the new sort order, which would be a computationally expensive operation.

Regarding dependent claim 7,
As discussed above with claim 4, Dickie-Eberhard discloses all of the limitations.
Dickie-Eberhard does not disclose the step wherein determining a second order for columns comprises receiving and processing the received query statistics, the obtained user preference and the determined first cost.
	Hong discloses the step wherein determining a second order for columns comprises receiving and processing the received query statistics, the obtained user preference and the determined first cost. See FIG. 2 and Paragraph [0062], (Disclosing a method for determining sort orders for tables including a step 202 wherein a sort order generator generates sort order projections based on seeds and extenders derived from properties of queries, i.e. query statistics.). See Table 5, (User-provided overrides specify sort orderings, encoding or segmentation properties of a candidate projection, i.e. user preference inputs). See Paragraph [0050], (Winning projections are decided by a cost model, i.e. each projection has an associated cost.).
Dickie, Eberhard and Hong are analogous art because they are in the same field of endeavor, optimizing storage operations. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Dickie-Eberhard to include the sort order analysis disclosed by Hong. Doing so would allow the system to generate sort orders based on a variety of query properties and user-provided inputs that affect column orderings in whatever manner a user has requested.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jin et al. (US PGPUB No. 2012/0254252; Pub. Date: Oct. 4, 2012) in view of Dickie et al. (US PGPUB No. 2015/0347426; Pub. Date; Dec. 3, 2015).
Regarding independent claim 8,
Jin discloses a computer-readable medium having thereon computer-executable instructions, the computer-executable instructions responsive to execution configuring a device to perform operations comprising: accessing a data storage table stored on a hardware component, the data storage table comprising a first plurality of columns; See Paragraph [0031], (Disclosing a method for improving I/O efficiency in a database system. During query execution, a column is selected in each relevant table and then grouped with other columns according a frequency that the selected column and the other columns are jointly accessed, i.e. identifying related columns from a plurality of columns.)
identifying at least two related columns of the first plurality of columns; See Paragraph [0031], (During query execution, a column is selected in each relevant table and then grouped with other columns according a frequency that the selected column and the other columns are jointly accessed, i.e. identifying related columns from a plurality of columns.)
Jin does not disclose determining whether the identified at least two related columns are close to one another based at least in part on a hardware resource cost associated with accessing each column of the identified at least two related columns; 
responsive to determining the at least two related columns are not close to one another, determining a new order for the first plurality of columns of the data storage table based at least in part on locating the at least two related columns 
such that the hardware resource cost associated with accessing each column of the two related columns in the new order is less than the hardware resource cost associated with accessing each column of the two related columns in the previous order; 
and applying the new column order to a second plurality of columns to implement the new column order for the data storage table, the second plurality of columns being added to the data storage table subsequent to the determining the new order for the first plurality of columns.  
Dickie discloses determining whether the identified at least two related columns are close to one another based at least in part on a hardware resource cost associated with accessing each column of the identified at least two related columns; See Paragraph [0044], (A column or combination of columns, i.e. identified related columns, may be assigned a priority based on access frequency when determining an alternate, optimized sort order that results in an optimized amount of memory required to store the data. The examiner notes that read frequency for a combination of columns relates to an optimized amount of memory, therefore the memory metric represents a hardware resource cost associated with accessing the columns (the read frequency of the high priority combination of columns).)
responsive to determining the at least two related columns are not close to one another, determining a new order for the first plurality of columns of the data storage table based at least in part on locating the at least two related columns. See Paragraph [0044], (Columns may be assigned a priority based on access frequency when determining an alternate, optimized sort order.). See Paragraph [0050], (Disclosing a step of gathering historical data comprising statistics or performance data including column access statistics and I/O cost incurred in reading said columns. The historical data further used to determine a sort order as described in FIG. 4B.).
such that the hardware resource cost associated with accessing each column of the two related columns in the new order is less than the hardware resource cost associated with accessing each column of the two related columns in the previous order; See Paragraph [0045], (Sort order is determined based on the read frequency for a column or combination of columns, i.e. columns of the two related columns. Combinations of columns with high read frequency are assigned a higher priority for sorting to and compressing to minimize memory required to store compressed data of that column, i.e. memory required is a hardware resource cost. Columns with lower priority are reordered in a manner that is less optimal than higher priority columns/combinations and may require more memory to store. Note [0044] where assigning priority is further based on improving compression for columns compared to the original order, i.e. a previous order. Therefore, the sort orders of high priority combinations have lower memory requirements, i.e. the new order is less than the hardware resource cost of columns in a different or original order.)
and applying the new column order to a second plurality of columns to implement the new column order for the data storage table, the second plurality of columns being added to the data storage table subsequent to the determining the new order for the first plurality of columns. See Paragraph [0055], (The selected high priority sort field(s) are used to sort data records based on said sort field(s), i.e. the new column order is applied to data records, i.e. a second plurality of columns.). See Paragraph [0056], (Compressed data may be deleted and reinserted in a particular sort order, i.e. the second plurality of columns is added to the storage table following the determination of a new sort order.).
Jin and Dickie are analogous art because they are in the same field of endeavor, column-based database optimization. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Jin to include the method of determining sort orders based on frequency metrics as described by Dickie. Doing so would result in a more optimized sort order and compression of column data by prioritizing more frequently-read columns, thereby minimizing the memory required to store the compressed data of the column, leading to better performance as described in Paragraph [0045] of Dickie.


Claim 9-10 and 19  is/are rejected under 35 U.S.C. 103 as being unpatentable over Jin in view of Dickie as applied to claim 8 above, and further in view of Lawande et al. (US PGPUB No. 2008/0040348; Pub. Date: Feb. 14, 2008).
Regarding dependent claim 9,
As discussed above with claim 8, Jin-Dickie discloses all of the limitations.
Jin-Dickie does not disclose the step wherein the identification of the at least two related columns comprises a determination that the at least two related columns will likely be accessed together.
Lawande discloses the step wherein the identification of the at least two related columns comprises a determination that the at least two related columns will likely be accessed together. See Paragraph [0064], (Input to the cost model comprises a set of relevant characteristics that represent a query. A query is represented as a set of pairs containing attributes used by the query and how they are used; i.e. a list of columns that will be accessed together by the query.).
	Jin, Dickie and Lawande are analogous art because they are in the same field of endeavor, column-based database optimization. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Jin-Dickie to include the method of providing query data to a cost model as disclosed by Lawande. Doing so would allow the system to feed query data into a cost model for determining which columns will be accessed by a query to determine costs for further processing.


Regarding dependent claim 10,
As discussed above with claim 8, Jin-Dickie discloses all of the limitations.
Jin-Dickie does not disclose the step wherein determining whether the at least two related columns of the plurality of columns are close to one another is based at least in part on a cost.
Lawande discloses the step wherein determining whether the at least two related columns of the plurality of columns are close to one another is based at least in part on a cost. See Paragraph [0064], (A query is represented as a set of pairs containing attributes used by the query and how they are used; i.e. a list of columns.). See FIG. 9, (A table of individual queries and their corresponding weights and baseline costs. Queries are represented as a set of pairs containing column data.) Note [0063] disclosing that the method can determine similarities between queries and their costs.
	Jin, Dickie and Lawande are analogous art because they are in the same field of endeavor, column-based database optimization. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Jin-Dickie to include the method of determining column weights for an identified query as disclosed by Lawande. Doing so would allow the method to compare column attributes, costs, etc. in order to further optimize query execution via the cost model.


Regarding dependent claim 19,
As discussed above with claim 8, Jin-Dickie discloses all of the limitations.
Jin-Dickie does not disclose the step wherein the hardware resource cost associated with accessing each column of the two related columns is based on a distance between each column of the two related columns applied to a seek cost function of the hardware component storing the two related columns.
Lawande discloses the step wherein the hardware resource cost associated with accessing each column of the two related columns is based on a distance between each column of the two related columns applied to a seek cost function of the hardware component storing the two related columns. See Paragraph [0061], (A method for cost-based query optimization that generates a set of candidate access plans based on costs measured in number of disk I/O operations, i.e. hardware component characteristics, required to evaluate the query. The cost model used for evaluating access plans utilizes statistics as a given attributes range and distribution and how large any indexes over a table's attributes are; i.e. a distance between database elements.).
	Jin, Dickie and Lawande are analogous art because they are in the same field of endeavor, column-based database optimization. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Jin-Dickie to include the method of determining column weights for an identified query as disclosed by Lawande. Doing so would allow the method to compare column attributes, costs, etc. in order to further optimize query execution via the cost model.
Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Mittelstadt in view of Munro and Tarin as applied to claim 1 above, and further in view of Levy et al. (US PGPUB No. 2003/0158842; Pub. Date: Aug. 21, 2003).
Regarding dependent claim 11,
	As discussed above with claim 1, Mittelstadt-Munro-Tarin discloses all of the limitations.
Mittelstadt-Munro-Tarin does not disclose the step wherein the calculated seek cost being based on a seek distance between two columns accessed and located on the hardware storing the data storage table.
Levy discloses the step wherein the calculated seek cost being based on a seek distance between two columns accessed and located on the hardware storing the data storage table. See Paragraph [0234], (A distance function for columns that considers column groups in which a column is referenced by one or more queries.). See Paragraph [0235], (Distance is calculated as a vector distance between vectors representing columns, i.e. a calculated seek cost.). Note [0022] wherein the columns belong to tables stored in databases in storage disk 102 of FIG. 1.
Mittelstadt, Munro, Tarin and Levy are analogous art because they are in the same field of endeavor, system and methods for optimizing query execution. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the data system of Mittelstadt-Munro-Tarin to include the distance function and query processing method of Levy. Doing so would allow the system to compartmentalize queries into clusters based on an analysis of access costs relating directly to hardware as opposed to more general hardware statistics.
Regarding dependent claim 12,
	As discussed above with claim 11, Mittelstadt-Munro-Tarin-Levy discloses all of the limitations.
Levy further discloses the step wherein the query workload is based on the calculated seek cost. See Paragraph [0075], (Queries are grouped into clusters based on the query distance function; i.e. seek cost, in relation to a hub; i.e. placing queries into groups for execution by an execution machine is equivalent to a query workload.).

Claim 14 is are rejected under 35 U.S.C. 103 as being unpatentable over Mittelstadt in view of Munro and Tarin as applied to claim 1 above, and further in view of KEISALA (US PGPUB No. 2015/0358835; Pub. Date: Dec. 10, 2015).
Regarding dependent claim 14,
As discussed above with claim 1, Mittelstadt-Munro-Tarin discloses all of the limitations.
Mittelstadt-Munro-Tarin does not disclose the step wherein the user preference inputs are based on a subscription status of a user.
KEISALA discloses the step wherein the user preference inputs are based on a subscription status of a user. See Paragraph [0030], (A query comprising the identity of a subscriber is delivered to a register. The register is configured to respond to the query with a status of the subscription.).
Mittelstadt, Munro, Tarin and KEISALA are analogous art because they are in the same field of endeavor, methods and systems for optimizing query execution. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the data system of Mittelstadt-Munro-Tarin to include the method of identifying subscribing entities and their status as disclosed by KEISALA. Doing so would allow the system to verify status of a subscribing entity interacting with the system.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mittelstadt in view of Munro and Tarin as applied to claim 1 above, and further in view of Hong et al. (US PGPUB No. 2011/0213766; Pub. Date: Sep. 1, 2011).
Regarding dependent claim 15,
As discussed above with claim 1, Mittelstadt-Munro-Tarin discloses all of the limitations.
Mittelstadt-Munro-Tarin does not disclose the step wherein the system further comprising performing a search query on the new column order of the data storage table.
Hong further discloses the step wherein the system further comprising performing a search query on the new column order of the data storage table. See Paragraph [0029], (Users submit search queries via terminal equipment. Database servers optimize the queries, generate query execution plans, carry out said execution plans and provide results to the terminal equipment.). Note [0085] wherein selecting an optimal projection is based on how said projection would contribute to optimizing the execution plan, i.e. the user input query is resolved by an execution plan after selecting an optimal projection, i.e. a new column order.
Mittelstadt, Munro, Tarin and Hong are analogous art because they are in the same field of endeavor, optimizing storage operations. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Mittelstadt-Munro-Tarin to include the sort order overrides disclosed by Hong. Doing so would allow users to further influence sorting of columns according to preference or requirements. The resulting improvement would be the added flexibility provided by the user-selected overrides.

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dickie in view of Eberhard as applied to claim 4 above, and further in view of KEISALA (US PGPUB No. 2015/0358835; Pub. Date: Dec. 10, 2015).
Regarding dependent claim 16,
As discussed above with claim 4, Dickie- Eberhard discloses all of the limitations.
Dickie- Eberhard does not disclose the step wherein the obtained user preference is based on a subscription status of a user associated with the obtained user preference.
	KEISALA discloses the step wherein the obtained user preference is based on a subscription status of a user associated with the obtained user preference. See Paragraph [0030], (A query comprising the identity of a subscriber is delivered to a register. The register is configured to respond to the query with a status of the subscription.).
Dickie, Eberhard and KEISALA are analogous art because they are in the same field of endeavor, methods and systems for optimizing query execution. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the data system of Dickie-Eberhard to include the method of identifying subscribing entities and their status as disclosed by KEISALA. Doing so would allow the system to verify status of a subscribing entity interacting with the system.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Dickie in view of Eberhard as applied to claim 4 above, and further in view of Master et al. (US PGPUB No. 2013/0204813; Pub. Date: Aug. 8, 2013).
Regarding dependent claim 17,
	As discussed above with claim 4, Dickie-Eberhard discloses all of the limitations.
	Dickie-Eberhard does not disclose the step wherein the received user preference includes a query importance as indicated by a user associated with the user preference.
	Master discloses the step wherein the received user preference includes a query importance as indicated by a user associated with the user preference. See Paragraph [0085], (Query type templates describe user preferences for persons and events associated with said user including a frequency element. In the case of multiple executions of a query within a predefined time period, the frequency or importance of said query is updated to a higher frequency.).
Dickie, Eberhard and Master are analogous art because they are in the same field of endeavor, methods and systems for optimizing query execution. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the data system of Dickie-Eberhard to include the query type templates as disclosed by Master. Doing so would allow users to provide query type information to indicate the priority level of a query.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Dickie in view of Eberhard as applied to claim 4 above, and further in view of Lawande et al. (US PGPUB No. 2008/0040348; Pub. Date: Feb. 14, 2008).
Regarding dependent claim 18,
As discussed above with claim 4, Dickie-Eberhard discloses all of the limitations.
	Hong-Eberhard does not disclose the step wherein the received statistics include information based on a seek distance between two columns accessed and located on the hardware storing the table.
	Lawande discloses the step wherein the received statistics include information based on a seek distance between two columns accessed and located on the hardware storing the table. See Paragraph [0061], (A method for cost-based query optimization that generates a set of candidate access plans based on costs measured in number of disk I/O operations required to evaluate the query. The cost model used for evaluating access plans utilizes statistics such as a given attribute’s range and distribution and how large any indexes over a table's attributes are; i.e. a distance between database elements.).
Dickie, Eberhard and Lawande are analogous art because they are in the same field of endeavor, methods and systems for optimizing query execution. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the data system of Dickie-Eberhard to include the query distance statistics disclosed for cost-based query optimization as described by Lawande. Doing so would allow the method to optimize query execution by taking table attribute distances into account for optimization.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Jin in view of Dickie as applied to claim 8 above, and further in view of RANSIL et al. (US PGPUB No. 2014/0324881; Pub. Date: Oct. 30, 2014)
Regarding dependent claim 20,
	As discussed above with claim 8, Jin-Dickie discloses all of the limitations.
Jin-Dickie does not disclose the step wherein the ordering is based on one or more user preferences indicating a subscription status of a user associated with the one or more user preferences.
RANSIL discloses the step wherein the ordering is based on one or more user preferences indicating a subscription status of a user associated with the one or more user preferences. See Paragraph [0106], (Subscribers may enter queries for searchable data service objects within a bucket representing a domain of data objects.) See Paragraph [0111], (Results of the query may be sorted based on sort specifications provided by subscribers in the query message.). Note [0067] wherein subscribers are identified by a subscriber identifier and are associated with one or more query-able buckets. The existence of the unique ID and the subscriber’s access to the web service is indicative of a subscription status.
Jin, Dickie and RANSIL are analogous art because they are in the same field of endeavor, methods and systems for optimizing query execution. It would have been obvious to anyone having ordinary skill in the art before the effective filing date having to modify the data system of Jin-Dickie to include the method of identifying subscribing entities and fulfilling subscriber queries as disclosed by RANSIL. Doing so would allow the system to tailor query orderings based on subscriber preferences. The subscriber model further allowing the system to provide relevant content from the one or more buckets associated with each individual subscriber.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 4 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s amendments necessitated the new grounds of rejection presented in this Office Action.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fernando M Mari whose telephone number is (571)272-2498.  The examiner can normally be reached on Monday-Friday 6am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on (571) 270-1006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/FMMV/Examiner, Art Unit 2159                                                                                                                                                                                                        /Mariela Reyes/Supervisory Patent Examiner, Art Unit 2159